Judgment, Supreme Court, New York County (Helen E. Freedman, J.), entered June 19, 2008, in favor of nonparty Duffy, Duffy & Burdo, Esqs. (Duffy) and against nonparty Girardi/ Keese (Girardi) in the sum of $1,261,521.18, unanimously affirmed, without costs.
There is no basis to disturb the court’s determination in favor of Duffy (see Thoreson v Penthouse Intl., 80 NY2d 490, 495 *561[1992]). At the hearing, Girardi called no witnesses on its own behalf to contradict the testimony of Duffy’s witnesses as to the existence of an oral one-third fee arrangement between the two firms. The court properly declined to consider affidavits by a witness who was not available for cross-examination in court (see Seinfeld v Robinson, 300 AD2d 208 [2002]).
We have considered Girardi’s remaining arguments and find them unavailing. Concur—Gonzalez, P.J., Mazzarelli, Sweeny, Renwick and Richter, JJ.